The judgment of the court was pronounced by
King, J.
The defendant is sought to be rendered liable personally, and as ¡the tutrix of her minor children, for a debt due by the community between her and her late husband, on the ground that she had accepted the community, and ibas further rendered herself answerable, b.oth personally and as tutrix, by dispos*486i'ng of effects belonging to the succession, and paying its debts without o'bse'rving the formalities required by law. The plaintiff’s right to maintain the action against the defendant was excepted to, on the ground that she had ceased to be the tutrix of her children. The exception was sustained, and a judgment of non-suitrendered.irom which the' plaintiff has appealed.
We think that the judge erred in dismissing the plaintiff’s demand against the defendant personally. The latter had ceased to be the tutrix of her children, and the action against her in her representative capacity was properly dismissed. The defendant is not distinctly charged in the petition with the fraudulent acts contemplated by the 2387th article of the Code, which render the surviving widow liable individually; but the plaintiff should have been permitted, under his averments, to show that the defendant had accepted the community, either expressly or by acts of ownership which indicated her acceptance, and had thereby become responsible for one half of its debts.
The judgment of the District Court is therefore reversed, and the cause remanded with instructions to the judge to permit the plaintiff to proceed against the defendant personally ; the appellees paying the costs of this appeal.